Citation Nr: 0028973	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  99-09 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from May 1967 to 
February 1969.  

On August 11, 1998 a reopened claim for service connection 
for PTSD was received from the veteran's representative.  In 
a March 1999 rating decision the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (M & ROC) in 
Wichita, Kansas granted service connection for PTSD and 
assigned a 50 percent evaluation for the disability.  The 
veteran disagreed with the rating assigned and this appeal to 
the Board of Veterans' Appeals (Board) resulted.  

In his March 1999 notice of disagreement, the veteran said he 
was unemployed and had been unable to work for some time due 
to his service-connected disability.  By this statement, he 
may be raising a claim for a total rating based upon 
individual unemployability due to service-connected 
disability.  As such, the matter is referred to the M & ROC 
for further clarification and consideration.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim is now of record.

2. The veteran's service-connected PTSD results in severe, 
but not total, social and occupational impairment and is 
manifested by severe anxiety, recurrent nightmares and 
flashbacks, intrusive thoughts, impaired concentration and 
attention, paranoia, explosiveness, occasional panic 
attacks and social isolation.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1999); 38 C.F.R. §§ 4.7, 
4.125, 4.130, Diagnostic Code 9411 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Upon review of the entire record, the Board concludes that 
all relevant facts have been developed and that no further 
duty to assist the veteran is required.

Service medical records are not referable to a psychiatric 
disorder.  Service records reflect that the veteran's 
decorations, medals and commendations include the Combat 
Infantryman Badge.

Post service, VA medical records and examination reports, 
dated from 1985 to 2000, are associated with the claims 
folder.

The veteran was hospitalized by the VA in late November 1994 
for removal of a cyst.  The discharge summary reflects a long 
history of alcohol use.  Earlier laboratory tests showed 
abnormal liver function.  According to a systems assessment, 
evidently completed at admission, the veteran awoke 
frequently at night, was anxious and distrustful, lived alone 
and was self-employed as a carpenter.  At discharge, he was 
advised to stop drinking and expressed a wish to pursue 
treatment for alcohol dependency at a program in Lawrence, 
Kansas.  Diagnoses included alcohol dependency with alcoholic 
hepatitis.

In October 1997, the veteran came to a VA Mental Hygiene 
Clinic (MHC) requesting treatment for PTSD.  The veteran 
reported drinking heavily for approximately fifteen to twenty 
years, and now wanted to stop drinking.  He had a history of 
polysubstance abuse since combat service in Vietnam but knew 
he had to stop using in order to obtain treatment for his 
other problems.  He reported paranoia, distrust and fear of 
hospitals because of thoughts of capture and torture.  He had 
daily flashbacks and memory problems.  There was no history 
of suicidal ideation, but he had been homicidal in the past, 
having hit his girlfriend several times and choked someone in 
a bar.  Hospital admission for detoxification was 
recommended.  

An April 1998 VA psychological assessment report includes 
findings of hostility and anger, distrust, isolation, 
feelings of persecution and paranoid ideation.  A formal 
thought disorder could not be ruled out, but the veteran did 
not appear to have one at the interview.  Medication and 
individual and group therapy were recommended.

According to an April 1998 initial PTSD intake note, a VA 
physician reported that the veteran had sleep difficulty and 
nightmares, with no nightmares if he drank heavily, emotional 
numbness, exaggerated startle response, depression, lack of 
trust and difficulty modulating anger.  The veteran described 
heavy drinking until several months ago.  He drank to avoid 
nightmares and now had nightmares that woke him nightly.  He 
wanted to change things without reliance on alcohol to curb 
nightmares.  Group therapy was suggested.   The Axis I 
diagnoses were PTSD, chronic and severe, due to combat 
experiences and alcohol abuse, secondary to PTSD.  A score of 
35 was assigned on the Global Assessment of Functioning (GAF) 
scale.

VA outpatient records, dated from April 1998 to January 2000, 
document the veteran's participation in weekly outpatient 
group psychotherapy sessions for combat veterans and regular 
visits with VA physicians.  July 1998 medical records reflect 
his complaints of depression with depressed mood and crying 
spells; he took prescribed medication for his psychiatric 
disorder.  At the end of July, the veteran said the 
medication caused more vivid nightmares and he requested new 
medication to help him sleep.   Diagnoses included prolonged 
PTSD and major depression, single episode.  

The veteran underwent VA examination for PTSD in October 1998 
and described extensive exposure to combat in service.  He 
had symptoms of frequent flashbacks and a history of physical 
aggression and violence when intoxicated, but said he usually 
was beaten up.  The veteran acted out, had poor impulse 
control, an exaggerated startle response, depression and 
crying spells, a depressed mood without homicidal or suicidal 
ideation, sleep difficulty with nightmares, paranoia, 
concentration problems and a lack of trust in others that 
caused major isolation and social withdrawal.  He was 
irritable, especially when he had to interact with other 
people, was hypervigilant and had an exaggerated startle 
response.  The veteran avoided thoughts, feelings and 
conversations associated with combat in Vietnam and avoided 
activities, places and people that stirred up memories of 
that experience.  He was detached and estranged from others.  
He had been married once, but was now divorced and had a 
grown daughter.  He had had four significant relationships 
with women but they all broke up due his PTSD symptoms.  The 
veteran attributed his symptoms to combat-related stressors, 
denied having any of the symptoms prior to active service in 
Vietnam and said others described him as cold and distant.  
His PTSD symptoms intensified during the Gulf War conflict 
and he believed hearing about that triggered a worsening of 
his symptomatology.  The veteran's past medical history 
included long standing alcohol dependence since his return 
from Vietnam.  He had never sought alcohol and drug treatment 
nor been hospitalized for psychiatric reasons.  He sought 
PTSD treatment after receiving a summons for drunk driving 
that included a recommendation for psychiatric care.  The 
veteran took several prescribed medications and felt they 
helped somewhat in containing his PTSD symptoms, to make them 
more tolerable on a day to day basis. 

According to the examination report, the veteran heavily 
abused alcohol, drinking approximately one half pint or more, 
daily.  He described symptoms of withdrawal and tolerance and 
recognized that the alcohol abuse negatively impacted his 
work.  The veteran could not recall any lengthy period of 
sobriety, longer than a week, since his return from Vietnam.  
His alcohol abuse was troublesome when he drank took much and 
got involved in fights.  He had not used cocaine in the last 
three years, not used heroin since the early 1970's with no 
hits of LSD in the last five to ten years.  It was a rarity 
for him to smoke marijuana.  The veteran graduated from high 
school and had some college.  He took courses in the mid to 
late 1970s, but did not complete his degree and said his PTSD 
created difficulty concentrating.  He worked as a self-
employed carpenter since discharge from service, but worked 
very little during the past year due to PTSD symptomatology 
and low motivation and energy.  The veteran enjoyed doing 
good work and got a sense of satisfaction when the customer 
was pleased with his work.  He lost some jobs due to his 
psychiatric symptoms and his alcohol abuse problem.  The 
veteran had regular contact with his parents at least every 
other week and had two older sisters whom he visited 
regularly.  

The VA examiner evaluated the veteran as very socially 
impaired and living a lonely and very isolated life.  All 
significant relationships were negatively affected by PTSD 
symptoms. 

On examination, the veteran was casually dressed and appeared 
quite nervous and apprehensive, but was cooperative.  He was 
alert and oriented in all three spheres. He described a 
depressed mood, with frequent crying spells and other 
symptoms of depression and said that he self- medicated with 
alcohol.  His concentration and attention were mildly 
impaired; his memory was intact. He felt that sometimes his 
thoughts went too fast for him to verbalize, but he sometimes 
enjoyed letting them race around in his head.  He denied 
other symptoms of hyper- or hypo-mania.  Speech was 
spontaneous and goal-directed.  The veteran described 
paranoia, did not trust anyone and choose to live a reclusive 
life style.  He occasionally had problems with illusions and 
misinterpreted things he saw but, when re-focused, realized 
his error.  The veteran denied homicidal or suicidal 
ideation; he paced nightly but denied any particular 
obsessive behavior.  The veteran experienced panic attacks 
when very anxious and drank alcohol to alleviate symptoms.  
He was considered competent.  The Axis I diagnoses were PTSD, 
chronic and severe; alcohol dependence; and substance abuse, 
in full-sustained remission.  A score of GAF score of 40 was 
assigned and the VA examiner commented that the veteran had 
major impairment in several areas; work, interpersonal 
relationships, judgment, thinking and mood.

In March 1999, the M & ROC granted the veteran's claim for 
service connection for PTSD based, in large measure, upon 
evidence of combat-related stressors in service and a VA 
diagnosis of PTSD related to those stressful events.  A 50 
percent disability evaluation was awarded.

According to July 1999 VA outpatient records, the veteran 
agreed to detoxification but did not want to be hospitalized.  
He wanted to tolerate the withdrawal and then use new 
antidepressant medication.  Two days later, he reported 
abstinence, looked improved, slept better and felt more 
rested.  The veteran continued to tolerate his detoxification 
from alcohol.  He had no symptoms of seizures or delirium 
tremens.  His medication was decreased, but the veteran was 
desperate for an antidepressant as his symptoms worsened 
markedly. 

At his July 1999 personal hearing at the M & ROC, the veteran 
testified to experiencing sleep difficulty with frequent 
awakening due to nightmares.  He had daily flashbacks, often 
caused by sounds such as a car back firing or a gun firing at 
a nearby rifle range.  He lived alone in an isolated cabin 
with few neighbors.  The veteran used to get into fights in 
bars, but did so less frequently over the past two years as 
he had stopped going to bars, except to occasionally throw 
darts once a week.  When sober he did not cause trouble.  The 
veteran had difficulty getting along with others and 
accepting criticism.  He believed he had a suicidal tendency 
by drinking until he was nearly dead from alcohol poisoning.  
He had never been hospitalized for PTSD treatment.  During 
the last year, he had participated in weekly PTSD group 
sessions and took prescribed psychotropic medication.  He 
declined individual psychotherapy.  The veteran had no 
problems with large crowds, but was uncomfortable in small 
groups and experienced frequent flashbacks.  He had 
occasional panic attacks, three to four times a month.  The 
veteran loved his parents and saw them approximately twice a 
month.  He last worked full time in 1977 for approximately 
six months.  Thereafter, he worked at odd jobs.  Last year, 
he was stopped for operating a vehicle under the influence, 
and ordered to attend Alcoholic Anonymous (AA) meetings, 
which he did for six months.  Since breaking up with his 
girlfriend last year, he had far less social life.  He stayed 
home quite a bit and recreational activities were limited to 
fishing and canoeing.  

In July 1999, the veteran submitted three written statements 
in support of his claim. His father and the woman with whom 
he had a fifteen-year relationship described the veteran's 
sleep problems due to nightmares and flashbacks, social 
isolation, and inability to work.  An old friend and former 
employer said he knew the veteran since 1972 when they 
attended college.  For approximately fourteen years, the 
veteran worked as a primary carpenter and remodeling 
supervisor for his friend's businesses, but his ability to 
successfully complete tasks deteriorated. 

According to a lengthy July 1999 VA group psychotherapy 
record, prepared by the VA physician who initially evaluated 
him in April 1998, the veteran had been unable to leave his 
home to shop for groceries or anything else, even while 
sober. Alcohol was a way for the veteran to be numb to the 
intrusive thoughts, nightmares and overwhelming feelings of 
guilt, hurt, anger and sadness.  He had no motivation, was 
socially withdrawn and felt depressed and anxious.  The 
veteran regularly visited his parents, but talked with his 
father for only about ten minutes, had dinner, watched 
television and then left.  He rarely talked with his sisters 
and his relationships were severely impaired to the point of 
being non-existent.  The veteran was unable to keep a job due 
to friction with his bosses.  These things happened whether 
he was drinking or not.  It was quite apparent that the 
veteran's drinking was his way of coping with feelings that 
were painful and frightening for him.  He preferred to be 
numb from the alcohol rather than deal with the feelings.  

An August 1999 VA outpatient progress note reveals that the 
veteran reported improvement with the medication and had only 
three crying spells in the last month, as opposed to daily 
spells.  He continued to have severe anxiety that required 
medication to help with alcohol withdrawal.  The physician 
commented that the veteran's extraordinarily severe anxiety 
presented a greater risk than some recommended medication and 
the veteran was advised of its risks.  

In an August 1999 statement, T.B., M.D., a gastroenterologist 
and hepatologist, said he had been the veteran's friend for 
nearly thirty years.  Dr. T.B. said he treated and referred 
many people for depression, addiction and alcoholism, 
including some who were Vietnam veterans.  Dr. T.B. described 
the veteran's progressive deterioration in his ability to 
function, with intermittent inability to perform activities 
of daily living.  When the doctor visited the veteran in July 
1999, the veteran was disheveled and hung over with a deep 
abrasion and contusion on his leg.  The inside of the 
veteran's home was messy and unkempt and his property was a 
veritable junkyard and trash dump that was tolerated by his 
neighbors who knew him to be a harmless recluse.  Dr. T.B. 
said the veteran's degree of anhedonia, depressed mood, 
feelings of worthlessness, cognitive dysfunction, associated 
psychomotor retardation and profound sleep disturbance 
resulted in self- medication.  Prescribed psychotropic 
medication and supportive therapy were ineffective.  In the 
doctor's opinion, the veteran's compulsive use of toxic doses 
of alcohol, despite a critically damaged liver and clear 
prohibition by medical doctors, represented suicidal 
behavior.

In a September 1999 statement, S.F., a Licensed Skilled 
Clinical Social Worker, who had been the veteran's neighbor 
for seven years, reported that he was initially guarded and 
showed signs of paranoia.  He was distrustful and 
occasionally verbally aggressive.  She observed his anxiety 
attacks, startle reflex and hypervigilance.  The veteran had 
difficulty maintaining the activities of daily living, 
including personal hygiene and the inside and outside of his 
home were unkempt.  She encouraged him to seek treatment for 
PTSD.  Recently, the veteran demonstrated some effort to 
improve his property.  His ability to trust others fluctuated 
and she witnessed illogical and irrelevant conversation with 
others and said he had demonstrated social impairment with 
inappropriate behavior. 

An October 1999 VA group psychotherapy record indicates that 
the veteran had been drinking for some time and was mugged in 
a bar.  The veteran was advised of the need to enter a 
detoxification program and abruptly left the group session.  
In December 1999, he returned to the group session and 
appeared chastised and nervous.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, i.e., "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for a 
higher evaluation for service-connected disability is the 
present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Under the schedular rating criteria in place since November 
7, 1996, PTSD is evaluated under the general rating formula 
used to rate psychiatric disabilities other than eating 
disorders.  38 C.F.R. § 4.130 Diagnostic Code 9411 (1999).  A 
50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent rating is warranted 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.    

When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, 38 C.F.R. § 3.102, requires that 
reasonable doubt on any issue be resolved in the veteran's 
favor, and clearly dictate that such signs and symptoms be 
attributed to the service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In light 
of the above, the Board shall consider all of the veteran's 
various symptoms in assigning a rating for the veteran's 
PTSD.  

After considering all the evidence of record, it is the 
judgment of the Board that the schedular criteria for a 70 
percent rating are met as the veteran's service-connected 
PTSD has resulted in severe, but not total, occupational and 
social impairment.  In April 1998, a VA physician diagnosed 
PTSD, chronic and severe due to combat and alcohol abuse, 
secondary to PTSD.  When examined by VA in October 1998, the 
veteran was oriented, with depressed mood, mildly impaired 
concentration and attention and intact memory.  He reported 
paranoia.  Further, the veteran's PTSD symptomatology 
included volatility, irritability, nightmares and intrusive 
recollections of service-related events.  Neighbors and 
friends reported his difficulty with attending to the 
activities of daily living, including an inability to 
maintain his home and personal hygiene.  Further, in April 
1998, the VA physician assigned a GAF score of 35 that 
correlates, under the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (1994) (DSM-IV) criteria, to major to serious 
impairment in social and occupational functioning.  In 
October 1998, the VA examiner described the PTSD as chronic 
and severe and assigned a GAF score of 40, that correlates to 
some impairment in reality testing or communication or major 
impairment in several areas such as work, family relations, 
judgment, thinking or mood.  In reaching this decision, the 
Board recognizes that the veteran's symptomatology was at 
times attributed to substance abuse problems.  Nevertheless, 
the record also establishes that in July 1999, his treating 
VA physician said that the veteran's drinking was his way of 
coping with feeling that were painful and frightening for 
him.  See Mittleider v. West, 11 Vet. App. at 182.  
Persistent delusions, gross inappropriate behavior or other 
symptoms such as to warrant a 100 percent evaluation are not 
demonstrated.  Accordingly, a 70 percent evaluation for the 
service-connected PTSD is most appropriate at this time.  The 
benefit of the doubt has been resolved in the veteran's favor 
to this extent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.125, 4.130, Diagnostic Code 9411.


ORDER

A 70 rating for PTSD is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals



 

